DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10, 12, and 15-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 12 recite that the semiconductor layers have “a just-orientation” and “off-angle orientation.  These limitations render the claim indefinite because it is unclear how the layers could have “a just-orientation” and “off-angle orientation” at the same time.
Claims 6 and 15 recite the limitaiton “the emitting region is as least 1 m from an edge of a layer bending region.” This limitaiton renders the claim indefinite because “an edge of a layer bending region” is not defined thus it is unclear where the “emitting region” is situated relative to “a layer bending region.”
Claims 2-10, 16, and 17 are indefinite due to their dependence on indefinite claims.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Hamaguchi (US 2017/0033533).
Regarding claim 1, Hamaguchi discloses a device, comprising: one or more island-like III-nitride semiconductor layers (Fig.1, numeral 20) having a just- 5orientation and an off-angle orientation of an m-plane oriented crystalline surface plane, wherein: the off-angle orientation of the m-plane oriented crystalline surface plane ranges from about +28 degrees to about -47 degrees towards a c-plane; ([0057]; [0090]) and the island-like III-nitride semiconductor layers have at least one long side and 10short side (Fig.1, numeral 20), wherein the long side is perpendicular to an a-axis (12) of the island-like III- nitride semiconductor layers (20).  
Regarding claim 11, Hamaguchi discloses a method of fabricating a semiconductor device, comprising: forming a growth restrict mask (Fig. 2B, numeral 43) on or above a III-nitride substrate (11), wherein: 15the III-nitride substrate has an in-plane distribution of off-angle orientations with more than 0. 1 degrees (Fig.2A, [0057]); and the off-angle orientations of an m-plane oriented crystalline surface plane ranges from about +28 degrees to about -47 degrees towards a c-plane ([0057]); and 20growing one or more island-like III-nitride semiconductor layers on the III- nitride substrate using the growth restrict mask (Fig.3A, 3B, numeral 21; [0107]; [0108]).  
Regarding claim 2, Hamaguchi discloses wherein the island-like III-nitride semiconductor layers (20) do not coalesce with neighboring island-like III nitride 15semiconductor layers (note: (60) between layers (20)).  
Regarding claim 3, Hamaguchi discloses wherein the island-like III-nitride semiconductor layers (20) are formed on a III-nitride substrate (11) ([0116]).  
Regarding claim 4, 20Hamaguchi dis Hamaguchi discloses wherein the island-like III-nitride semiconductor layers (20) are removed from the III-nitride substrate ([0146]) (note: “removed from substrate” is a product-by-process limitation.  And according to MPEP 2113, I, “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) “).
Regarding claim 5, Hamaguchi discloses wherein the island-like III-nitride semiconductor layers (20) have an emitting region (23).  
Regarding claims 6 and 16, Hamaguchi discloses wherein the emitting region (23) is at least 1 m from an edge of a layer bending region of the island-like Ill-nitride semiconductor layers (note: see 112 rejections above).  
Regarding claims 7 and 17, Hamaguchi discloses wherein the emitting region (23) is more than 5 m from an edge of a top surface of the island-like III-nitride semiconductor layers (note: see 112 rejections above).  
Regarding claims 8 and 9, Hamaguchi discloses wherein the island-like Ill-nitride 5semiconductor layers (20) have an edge growth region with a height less than 0.2 m and the edge growth region has a width less than 5 m (note: claim does not define where “an edge growth region” is and thus any part of the layers ( 20) can be considered as “an edge growth region.”).  
Regarding claims 1010 and 20, Hamaguchi discloses wherein the island-like III-nitride semiconductor layers have a separate region where an n-electrode is formed (Fig.12, numeral 31).  
Regarding claim 12, Hamaguchi discloses  wherein the island-like III nitride semiconductor layers have a just-orientation and an off-angle orientation of an m- 25plane oriented crystalline surface plane, wherein: the off-angle orientation of the m-plane oriented crystalline surface plane ranges from about +28 degrees to about -47 degrees towards a c-plane ([0057]); and 42WO 2019/191760PCT/US2019/025187 the island-like III-nitride semiconductor layers (21) have at least one long side and short side, wherein the long side is perpendicular to an a-axis of the island-like III- nitride semiconductor layers (Fig.3B, numeral 12).  
Regarding claim 513, Hamaguchi discloses wherein the island-like III-nitride semiconductor layers (21) do not coalesce with neighboring island-like III-nitride semiconductor layers (Fig.3B; note: (60) between (21)).  
Regarding claim 14, Hamaguchi discloses wherein the island-like III nitride 10semiconductor layers are removed from the III-nitride substrate (Fig.12; [0146]).  
Regarding claim 15, Hamaguchi discloses wherein the island-like III-nitride semiconductor layers have an emitting region (23) (Fig.12).  
Regarding claim 1516, Hamaguchi discloses wherein the emitting region (23) is at least 1m from an edge of a layer bending region of the island-like III-nitride semiconductor layers (see 112 rejections above).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIA SLUTSKER whose telephone number is (571)270-3849. The examiner can normally be reached Monday-Friday, 9 am-6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JULIA SLUTSKER/           Primary Examiner, Art Unit 2891